DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jun et al, CN103490406 [Jun] in view of Luo, CN2181079.
Regarding claim 1, Jun discloses (fig.1) a grounding circuit comprising:
a first contact (K1) in a first relay connected to a circuit to be grounded (phase line A);
a resistor (R1) connected between the first contact (K1) and an earth (PE1), and configured to suppress, when the first contact (K1) is closed, electric current flowing through the first contact (K1);
a second contact (K4) in a second relay connected in parallel to the resistor (R1).
Jun fails to disclose an interlocking control unit configured to inhibit, when the second contact is in an opened state, opening of the first contact in a closed state, and inhibit, when the second contact is in a closed state, closing of the first contact in an opened state.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grounding circuit of Jun with the inclusion of the interlocking device of Luo, thereby preventing two contactors from the simultaneous attraction; accordingly, the failures of short circuit of an electric arc and metallic direct short circuit can be completely avoided. 
 Regarding claim 4, Jun further discloses where the circuit to be grounded (phase line A) is connected to a terminal (line connected to phase line A) station by a cable, and opening/closing of the first contact (K1) and the second contact (K4) is controlled, based on a control signal received from the terminal (A) station via the cable.
 Regarding claim 5, Jun further discloses where electric power (6-35kV) is supplied from the terminal (line connected to phase line A) station via the cable.
Regarding claim 8, Jun further discloses an electrical apparatus (arc extinction device) comprising:
a circuit to be grounded (connected to phase line A); and
the grounding circuit (fig.1, shows a grounding circuit).
 Regarding method claim 9, the recited method steps would necessarily be performed in the usage of the grounding circuit discussed above. Claim 9 corresponds to claim 1 and is rejected under the same reasoning; see above rejection.
s 6, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jun and Luo in view of Pirovano, US 6600643.
Regarding claims 6, 15 and 16, Jun and Luo fail to explicitly disclose wherein the earth is grounded to sea water. 
Pirovano discloses (fig.3A) a relay arrangement where an earth is grounded to sea water [col. 6, lines 56-58].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grounding circuit of Jun with the inclusion of the sea earthing taught by Pirovano, thereby providing a grounding connection for electrical cables submersible in water, thus ensuring safety of personnel, in case of faulty conditions.
Claims 7, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jun and Luo, and further 
Regarding claims 7, 19 and 20, Jun and Luo fail to disclose wherein each of the first relay and the second relay is a vacuum relay or a gas charging relay.
Takahashi discloses where a first relay and a second relay is a vacuum relay or a gas charging relay [para.0001].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the relays of Yamaguchi with the teaching of Takahashi, thereby providing a sealed relay that carries large current and high voltages.
Allowable Subject Matter
Claims 2-3, 10-14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
.
Claim 10 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 10, the prior art fails to teach or show, alone or in combination, a non-transitory storage medium storing a grounding control program causing a computer provided with a grounding circuit.
The prior art, either alone or in combination can reasonably be construed as adequately teaching the above limitations in combination with the remaining claim elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al, Pan et al, Tanaka et al, Aromin et al, Bonasia and Bianchi are examples of arc suppression devices configured similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833